Citation Nr: 0729717	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  02-22 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of rheumatic 
fever, to include a heart disorder.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to 
September 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board remands of September 2003 and March 
2005.  This matter was originally on appeal from an October 
2001 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.  

The veteran requested a hearing before a Hearing Officer at 
the RO, but in correspondence dated in November 2006, he 
withdrew his request.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence does not show that the 
veteran currently suffers from residuals of rheumatic fever 
that he incurred in service or that rheumatic fever was 
permanently aggravated during his active duty service.


CONCLUSION OF LAW

Residuals of rheumatic fever, to include a heart disorder, 
was not incurred or aggravated during active service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R §§ 3.159, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 and Board Remands

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in January 2004, the 
AOJ advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The AOJ advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence 
necessary to substantiate the claim was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  The AOJ also essentially requested 
that the veteran send any evidence in his possession that 
pertained to the claim, namely by requesting any additional 
evidence concerning the claimed condition and enough 
information for the RO to request records from the sources 
identified by the veteran.  

In correspondence dated in March 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  The Board finds that in issuing this letter, 
the RO has satisfied the requirements of Dingess/Hartman and 
perfected any notice deficiencies with respect to these two 
elements.

Finally, the Board also finds that the AOJ has satisfied VA's 
duty to assist.  A review of the claims file shows that the 
AOJ has obtained the veteran's service medical records.  A 
review of the claims file also shows that the veteran was 
provided with a VA examination in March 2004 and that in 
March 2005, the AOJ obtained a VA medical opinion.  By 
completing these actions, the AOJ has fulfilled that portion 
of the Board's previous remands of September 2003 and March 
2005, in which the Board requested a VA examination with 
medical opinion.

In various written statements submitted by the veteran 
throughout the course of this appeal, he claimed that a VA 
doctor from the "Blue Team" had told him that it was as 
likely as not that his in-service rheumatic fever led to his 
current heart condition and that the rheumatic fever was 
aggravated while in service.  The veteran also indicated in 
various documents that such a statement was on file and that 
VA had failed to consider this statement in its decision.

A review of the claims file fails to show that any such nexus 
statement has been associated with the claims file, but the 
Board finds that the AOJ has satisfied its duty to assist the 
veteran in obtaining this statement.  In a letter dated in 
April 2003, the Board requested that the veteran identify the 
physician who made the nexus statement and specify at what VA 
facility that physician worked.  In addition, the AOJ had 
requested that the veteran submit and identify evidence in 
support of his claim in three letters during the course of 
this appeal.  In addition to the January 2004 letter 
discussed above, the AOJ requested this information in 
letters dated in August 2001 and March 2005.  

Eventually, in correspondence dated in June 2005, the veteran 
identified the doctor who reportedly made the nexus statement 
as Dr. A. and stated that the doctor had made the statement 
on March 9, 2004 at the VAMC in Columbia, Missouri.  All 
treatment records from VAMC Columbia, Missouri from March 
2004, including a co-echocardiography laboratory report from 
Dr. A dated on March 9, 2004, have been associated with the 
claims file.  The Board finds that there are no additional 
records to be obtained with respect to the reported VA nexus 
statement.

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim or 
fulfill the Board remands.  Further, the Board finds that the 
AOJ has satisfied all previous remand directives.  
Accordingly, the Board will proceed with appellate review.

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.303 (2006).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  "Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Every veteran is presumed to have been in sound condition at 
the time of acceptance for service, except for defects, 
infirmities, or disorders noted at that time or where clear 
and unmistakable evidence demonstrates that the disability or 
disease existed prior to service and was not aggravated by 
such service.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-
03.

A pre-existing injury or disease will be considered to have 
been aggravated by  active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2006).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all evidence of record pertaining to the manifestations of 
the disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306(b) (2006).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (providing that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).  

"[T]emporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, as contrasted to the symptoms, is worsened."  
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  This means 
the base line against which the board is to measure any 
worsening of a disability is the veteran's disability as 
shown in all of his medical records, not on the happenstance 
of whether he was symptom-free when he enlisted.  See Green 
v. Derwinski, 1 Vet. App. 320, 323 (1991).  

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b) (West 2002).  

Evidence and Analysis

The veteran contends that he currently suffers from residuals 
of rheumatic fever, manifested by a heart condition, that was 
either incurred or aggravated during his active duty service.  
To support his claim, the veteran stated in his notice of 
disagreement (NOD), dated in February 2002, that he was in 
the hospital for more than 4 months for rheumatic fever while 
he was in service.  The veteran has also claimed in various 
written statements, including one dated in June 2005, that 
Dr. A., from the VAMC in Columbia, Missouri, told him that it 
was as likely as not that his in-service rheumatic fever led 
to his current heart condition and that the rheumatic fever 
was aggravated while in service.  The veteran identified 
March 9, 2004 as the date of this asserted nexus statement.  

The medical evidence consists of the veteran's service 
medical records, VAMC treatment records, a March 2004 VA 
examination report, and a March 2005 VA medical opinion.  The 
VAMC treatment records are from the Columbia VAMC, dated from 
May 2003 to May 2007, and from the Heartland VAMC, dated in 
January 1996, July 2000, and May 2001.

The veteran's service medical records confirmed that he was 
hospitalized at the U.S. Naval Hospital in San Diego, 
California for rheumatic fever from June 1953 to October 
1953.  The diagnosis was rheumatic fever without heart 
involvement.  Upon his discharge, his doctor reported that 
the veteran was asymptomatic and that physical examination 
was normal at that time.  According to the service medical 
records, in November 1953 he was re-examined and found 
physically qualified for active duty.  The veteran's 
separation examination report, which was dated in September 
1955, was negative for any complaints or observations of any 
abnormalities.

The veteran's service medical records also showed that the 
veteran had had rheumatic fever prior to entering active 
duty.  In his report of medical history prepared upon his 
enlistment, which was dated in April 1953, the veteran noted 
that he previously had rheumatic fever.  Also in a treatment 
note dated in June 1953, the veteran's doctor stated that the 
veteran reported having had rheumatic fever 10 years earlier.

Turning to the current medical evidence, the Board finds that 
it does not show that the veteran currently suffers from 
residuals of rheumatic fever that was either incurred in or 
permanently aggravated during his active duty service.

Regarding the reported VA medical nexus statement of March 9, 
2004, the Board has thoroughly reviewed all of the VAMC 
records but finds no evidence that any doctor stated that it 
was as likely as not that the veteran's in-service rheumatic 
fever led to his current heart condition, or anything to that 
effect.  

The VA medical records do include a March 9, 2004 co-
echocardiography laboratory report in which Dr. A. reported 
findings from a complete two-dimensional transthoracic 
echocardiogram.  Nowhere in this report, however, did Dr. A. 
make any references to rheumatic fever or the veteran's 
active duty service.

The Board has also reviewed the other treatment records from 
VAMC Columbia and VAMC Heartland.  The Board will not discuss 
each entry in those records, but does note a clinic note from 
VA Heartland, dated in May 2001, which included an entry of 
"rheum aortic sten/insuff" as one of the veteran's active 
problems.  There is no further explanation included with this 
entry and by itself it does not provide a basis for granting 
service connection.    

The March 2004 VA examination report and subsequent medical 
opinion also fail to support the veteran's claim.  In the VA 
examination report, Dr. A.R. stated that he had been asked to 
evaluate the possibility that the veteran's history of 
rheumatic fever was connected to his heart problems.  Dr. 
A.R. found that at that time there was no evidence of 
rheumatic heart valve disorder as noticed by the 
echocardiogram.  Dr. A.R. also reported that the veteran's 
symptoms of shortness of breath and exertional chest pain 
could be secondary to his underlying coronary artery disease.  

Dr. A., in a report dated in March 2005, which was a follow-
up to the March 2004 VA examination report, stated that he 
had reviewed the veteran's medical record.  Based on this 
review, Dr. A. stated that it was his opinion that it was not 
at least as likely as not that any currently diagnosed heart 
disorder had its onset from the episode of rheumatic fever 
that manifested during the veteran's active service.  

The Board finds that because this opinion was based on a 
review of the veteran's claims file, and because this doctor 
had examined the veteran on previous occasions as evidenced 
by the claims file, that it is highly probative.  Thus, the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. 5107(b) (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for residuals of rheumatic fever, to 
include a heart disorder is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


